Title: James Madison to Joel R. Poinsett, 16 October 1832
From: Madison, James
To: Poinsett, Joel R.


                        
                            
                                Dear Sir,
                            
                            
                                
                                     Montpellier.
                                
                                October 16th. 1832.
                            
                        
                        I have received your favour of the 24th. ultimo—and thank you for the pamphlets accompanying it, which are
                            from very able pens; and I have just had an opportunity of reading your speech on the 5th. inst. It is a powerful appeal
                            to considerations, which can not fail to sink deep into every mind not shut against reflection by the violence of party
                            feelings. I wish for so opportune an appeal all the success it ought to have, in arresting a course of measures which lead
                            to a result necessarily humiliating to the state, or ruinous to a political system, justly deemed the hope of the world,
                            and to which no state had heretofore been a more patriotic votary than South Carolina. With great & cordial
                            esteem
                        
                            
                                James Madison
                            
                        
                    